DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 8 - 10, filed 06/10/2022, with respect to claims 21-22 and 24-41 have been fully considered and are persuasive.  The rejection of claims 21-22 and 24-41 under 35 U.S.C 103 has been withdrawn. 
Applicant argues that the prior art of record does not teach or suggest a plurality of input modality neural networks, wherein each input modality neural network corresponds to a different modality of multiple modalities and is configured to map received data inputs of the corresponding modality to mapped data inputs from a variable-sized unified representation space; wherein data inputs of multiple different modalities are mapped to the same variable-sized unified representation space (Amendment, pages 8 – 10).
Allowable Subject Matter
Claims 21-22 and 24-41 are allowed over the prior art made of record. The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (a machine learning model that comprises: a plurality of input modality neural networks, wherein each input modality neural network corresponds to a different modality of multiple modalities and is configured to map received data inputs of the corresponding modality to mapped data inputs from a variable-sized unified representation space, wherein data inputs of multiple different modalities are mapped to the same variable-sized unified representation space, and wherein the received data inputs of different modalities have different sizes and dimensions and wherein the mapped data inputs for the received data inputs of the different modalities from the variable-sized unified representation space vary in size). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658